REQUESTED BY: Dear Senator:
You have asked whether a person charged with a sexual offense could be admitted to bail if Article I, Section 9, of the Nebraska Constitution were amended to provide:
   "All persons shall be bailable by sufficient sureties, except for treason, sexual offenses, and murder, where the proof is evident or the presumption great. . . ."
We have concluded that after such an amendment a person charged with a sexual offense could still be admitted to bail unless the court found that the proof was evident or that the presumption was great.
You have also asked whether a person charged with a sexual offense could be admitted to bail if Article I, Section9, of the Nebraska Constitution were amended to provide:
   "All persons shall be bailable by sufficient sureties, except for treason, sexual offenses involving penetration by force or against the will of the victim,
and murder, where the proof is evident or the presumption great. . . ."
We have concluded that a person charged with a sexual offense after such an amendment could still be admitted to bail unless the court found that proof was evident or the presumption was great that there had been penetration by force or against the will of the victim.